Exhibit 10.19

Ardent Mines Limited

 

Commitment Supplement

 

 

March 1, 2012

 

Ardent Mines Limited

100 Wall Street, 21st Floor

New York, New York 10005

Attention:        Mr. Urmas Turu, Chief Executive Officer

  

Dear Mr. Turu:

 

            Whereas, on September 27, 2010, Ardent Mines Ltd. (the “Company”)
entered into a Corporate Development Services Agreement (the “Services
Agreement”) with CRG Finance AG (“Lender”) and under the terms of the Service
Agreement the Lender agreed to loan the Company an aggregate of up to One
Million U.S. Dollars ($1,000,000) which has been drawn down by the Company in
tranches at an interest rate of seven and one half percent (7.5%), calculated
based on a year of 365 days and actual days elapsed.

 

            Whereas, the Lender has agreed in principle to provide a credit
facility to the Company of an additional One Million U.S. Dollars ($1,000,000)
over and above the amount of the commitment provided in the Services Agreement.

 

            The Lender hereby agrees to provide the Company with up to One
Million US Dollars (USD $1,000,000) to maintain the Company’s ordinary course of
business operations (the “Commitment Amount”) pursuant to the terms and
conditions set forth herein (this “Agreement”).  This Agreement shall be deemed
to constitute an amendment and supplement to the Services Agreement and all
terms and conditions not otherwise stated herein shall be controlled by the
Services Agreement. 

 

Subject to the conditions set forth below, the Commitment Amount may be drawn by
the Company in increments or tranches upon written consent of the Lender at any
time prior to the first anniversary of the date of this Agreement. 

 

The Commitment is conditional upon the issuance of an Amended and Restated Note
(the “A&R Note”) for the principal amount of One Million One Hundred and
Forty-Two Thousand Nine Hundred U.S. Dollars (USD$1,142,900 attached hereto as
Exhibit A representing all of the outstanding obligations of the Lender to the
Company, including, but not limited to all notes issued by the Company to the
Lender and all outstanding fees of the Lender.  Upon issuance of the A&R Note,
all outstanding notes of the Company issued to the Lender prior to the date
hereof shall be cancelled and all prior fees shall be extinguished in
consideration for the issuance of the A & R Note.

 

--------------------------------------------------------------------------------

 

            Any and all draws against the Commitment Amount shall be subject to
(i) adherence of the Company to its business plan, (ii) satisfactory progress
with respect to operations of the Company, (iii) satisfactory management of the
Company, and (iv) satisfactory compliance of the Company with any and all laws,
rules, and regulations applicable to the Company, its subsidiaries and their
respective operations, and (v) in such increments or tranches reasonably
acceptable to the Lender (collectively, each of (i), (ii), (iii), (iv) and (v),
the “Conditions Precedent”).  The satisfactory nature of any and all of the
Conditions Precedent shall in each case be determined at the sole discretion of
the Lender.  For purposes of clarity, neither the Company nor any third party
shall have any rights of any nature of kind whatsoever to compel the Lender to
perform in respect of this Agreement if the Lender has determined that the
Company is deficient with respect to one or more of the Conditions Precedent.

 

            Any and all draws upon the Commitment Amount shall be represented by
secured notes substantially in the form of the A&R Note (the “Commitment Notes”
and referred to collectively herein together with the A&R Note, as the
“Notes”).  Each of the Commitment Notes shall be fully secured by the Company to
the same and full extent as the A&R Note.  The Company hereby expressly
authorizes the Lender to file one or more UCC financing statements and any and
all other notices of secured interest in any and all jurisdictions which the
Lender deems reasonable and necessary in order to perfect such security
interests underlying the Notes, including, without limitation, any and all
amendments and supplements thereof in order to maintain such perfection and
priority.  The Company shall promptly pay any and all fees, costs, expenses and
disbursements incurred by Lender related to this Agreement, the Notes and the
filing of each UCC financing statement reflecting perfected and priority senior
secured security interests thereto.  The Company shall not permit any other
indebtedness of the Company to have priority over any of the Notes except as
expressly permitted by the respective Note and security agreement.  The Company
shall indemnify and hold harmless the Lender with respect to enforcement of the
Notes, including, without limitation, any and all fees, costs, expenses and
disbursements of counsel to the Lender incurred in connection therewith. 
Nothing herein shall limit the rights of Lender to request reimbursement of any
and all expenses incurred on behalf of the Company pursuant to the terms of the
Services Agreement.

 

All notices, demands and other communications relating to this Agreement to be
given or otherwise to be made to any party to this Agreement shall be deemed to
be sufficient or contained in a written instrument if sent by messenger,
telecopied, faxed, sent via e-mail or mailed by registered or certified mail, or
by a recognized national or international courier service, postage or charges
prepaid, return receipt requested, to the addresses set forth on the signature
page hereto (or to such other address, as may be specified by the parties hereto
from time to time), provided, however, any notice sent in electronic format
shall not be deemed effective unless and until written or electronic
acknowledgment of receipt is given by the receiving party to the transmitting
party.

 

            This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto. Subject to applicable
securities laws, the Lender may assign any of its rights under this Agreement,
but no such assignment shall relieve any Lender from its obligations hereunder. 
The Company may not assign any of its rights under this Agreement, except to a
successor-in-interest to the Company, without the written consent of the Lender.

 

 

2

--------------------------------------------------------------------------------

 

 

            No failure or delay on the part of Company or the Lender in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such rights, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
or any consent to any departure by the Company or the Lender from the terms of
this Agreement shall be effective only if it is made or given in writing and
signed by all of the parties hereto.

 

            This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. This Agreement together with the form of Note are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein. 

 

            If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

            Each of the parties shall execute such documents and perform such
further acts as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same Agreement.  Signatures on this
Agreement delivered electronically by e-mail, scan, fax or telecopier shall be
considered delivery of original signatures for purposes of effectiveness of this
Agreement to the same and full extent as an original thereof.

 

[Signature Page Follows]

 

 

 

3

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective officers hereunto duly authorized
on the date first written above.

 

 

 

THE COMPANY: 

 

ARDENT MINES LIMITED

 

            By:      /s/ Urmas Turu            

                        Name:  Urmas Turu,

                        Title     Chief Executive Officer

Address for Notices:

                        100 Wall Street, 21st Floor

                        New York, New York 10005

 

 

THE LENDER: 

 

CRG FINANCE AG

 

By:      /s/ Sergei Stetsenko    

Name:     Sergei Stetsenko

Title:       President

Address for Notices: Bahnhofstrasse 23

6301 Zug Switzerland

 

4

 

--------------------------------------------------------------------------------



 